Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The request for continued examination received 18 May 2022 has been made of record. Claims 31-60 are pending.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 31 and 33-59 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wiedemann et al, US 2005/0019589.
Regarding claim 31, Wiedemann et al disclose a method for providing a flexible coating on a surface of an oilfield operational component configured to be exposed to a flow of an oilfield fluid (a flexible,erosion resistant coating for a fluid-handling part such as pumps, turbines,and manifolds and suitable for use with water‘ oilfield fluid) wherein interior surfaces are contemplated; see abstract; paragraphs ([0004],0017,0019,0050,0076]). The method comprises applying a primer composition to an oilfield operational component configured to be exposed to a flow of an oilfield fluid. The primer composition comprising epoxy is applied to the surface of the fluid handling part (paragraphs [0057,0070,0076), at least partially curing the primer composition to obtain a primer layer having a dry film thickness ranging from about 20 micrometers to about 100 micrometers. After applying the primer, a first coating composition is applied to the primer layer, the first coating composition comprising at least one of trifunctionalsilane, silanol, or filler (coating compositions of a trifunctionalsilane, a silanol fluid, and a filler are applied to the primer layer after curing; paragraphs [0025,0057,0063,0065]. This first coating composition is allowed to at least partially cure to obtain a first coating layer having a dry film thickness ranging from about 100 micrometers to about 250 micrometers (an initial layer of the coating composition of about 70-100 microns is allowed to essentially fully cure; paragraph (0065]. A second coating composition is then applied to the first coating layer (after the initial layer of the coating is allowed to essentially fully cure. Subsequent layers may be applied; paragraphs ([0025,0065)). These second coating compositions comprising at least one of trifunctionalsilane,silanol,or filler(subsequent layers of coating compositions of a trifunctionalsilane, a silanol fluid, and a filler are applied to the initial layer (paragraphs(0025,0065)) and at least partially curing the second coating composition to obtain a second coating layer having a dry film thickness ranging from about 100 micrometers to about 250 micrometers. Subsequent layers may be applied and cured with a dry film thickness of up to about 500microns for a total film thickness of about 200-600 microns (paragraphs (0025,0065)). At least one of the primer layer, the first coating layer or the second coating layer being configured to reduce damage to the oilfield operationa! component from flow of an oilfield fluid such that the oilfield operational component exhibits a comparison factor indicative of an increased resistance to wear greater than about 2 (the coatings exhibit much better erosion resistance than uncoated metals with the worst cavitation loss rate at 3.6 mg/hour being 9% of uncoated aluminum at 339 mg/hour for a comparative increase of 11 (tables 12 and 13 and paragraphs[0080-0083)).
Regarding claim 33, Wiedemann discloses the method of claim 31, wherein the oilfield operational component comprises at least a portion of a goathead fluid handling parts which can be coated (paragraphs [0070-0072]), and the comparison factor ranges from about 5 to about 30 (the coatings exhibit much better erosion resistance than uncoated metals.
 Regarding claim 34, Wiedemann discloses the method of claim1, wherein the oilfield operational component comprises at least a portion of a fluid end (fluid handling parts which can be coated include intake manifolds, pumps, compressors (paragraphs [0070-0072]), and the comparison factor ranges from about 3 to about 12.
 Regarding claim 35, Wiedemann discloses the method of claim 31 wherein the oilfield operational component comprises at least a portion of a frac iron component (fluid handling parts which can be coated include intake manifolds, pumps, compressors (paragraphs [0070-0072), and the comparison factor ranges from about 2 to about 20.
Regarding claim 36, Wiedemann discloses the method of claim 31 wherein the first coating composition and the second coating composition are substantially the same (subsequent layers to an initial layer may be applied to create a larger layer of the coating composition;(paragraphs [0025,0065)).
Regarding claim 37, Wiedemann discloses the method of claim 31, further comprising: applying at least one an additional coating composition to the second coating layer (subsequent layers of coating compositions are applied to the first subsequent layer; paragraphs [0025, 0065}), the at least one additional coating composition comprising at least one of trifunctional silane, silanol, or filler (subsequent layers of coating compositions of a trifunctional silane, a silanol fluid, and a filler are applied to the first subsequent layer; paragraphs [0025, 0065)): and at least partially curing the at least one additional coating composition to obtain at least one additional coating layer (subsequent layers may be applied to the first subsequent layer and cured; paragraphs [0025, 0065]), such that the oilfield operational component exhibits a comparison factor indicative of an increased resistance to wear ranging from about 2 to about 30 (the coatings exhibit much better erosion resistance than uncoated metals, with the worst cavitation loss rate at 3.6 mg/hour being 9% of uncoated aluminum at 39 mg/hour, wherein the total dry film thickness of the first coating layer, the second coating layer, and the at least one additional coating layer ranges from about 500 micrometers to about 1000 micrometers. Subsequent layers may be applied and cured for a total dry film thickness of about 200- 3000 microns; paragraphs [0025, 0065)).
 Regarding claim 38, Wiedemann discloses the method of claim 37, wherein at least two of the first coating composition, the second coating composition, or the at least one additional coating composition are substantially the same (subsequent layers to an initial layer may be applied to create a larger layer of the coating composition; paragraphs [0025, 0065)).
Regarding claim 39, Wiedemann discloses the method of claim 37, wherein applying the at least one additional coating composition comprises applying a third coating composition (subsequent layers of coating compositions are applied to the first subsequent layer; (paragraphs [0025], [0065]), and at least partially curing the at least one additional coating composition comprises at least partially curing the third coating composition to obtain a third coating layer having a dry film thickness ranging from about 100 micrometers to about 250 micrometers (subsequent layers may be applied and cured with a dry film thickness of up to about 500 microns, for a total film thickness of about 200-3000 microns; paragraphs [0025, 0065]), such that the oilfield operational component exhibits a comparison factor indicative of an increased resistance to wear ranging from about 2 to about 30 (the coatings exhibit much better erosion resistance than uncoated.
Regarding claim 40, Wiedemann discloses the method of claim 31, wherein the primer composition comprises at least one of an aliphatic amine, epichlorohydrin, bisphenol, silane adhesion promoter, trimethoxysilane, triethoxysilane, or 3- glycidoxypropyl trimethoxysilane (the primer composition includes an aliphatic amine, an epoxy blend such as epichlorohydrin and a bisphenol, and a silane adhesion promoter such as trimethoxysilane, a triethoxysilane, or 3- glycidoxypropyltrimethoxysilane; paragraph [0057)).
Regarding claim 41, Wiedemann discloses the method of claim 31, wherein at least one of the first coating composition or the second coating composition comprises trifunctional silane comprising at teast one of an acetoxy silane, a ketoximino silane, an enoxy silane, an amine silane, an alkoxy silane, or alkenyl silane, ethyl triacetoxysilane, viny! triacetoxysilane, methyl tris (methyl-ethy!-ketoximino) silane, or vinyl tris (methyl- ethyl-ketoximino) silane (The trifunctional silane of the coating composition can be an acetoxy silane, a ketoximino silane, an enoxy silane, an amine silane, an alkoxy silane, an alkenyl silane ethyl triacetoxysilane,vinyl triacetoxysilane, methyl tris(methy!-ethyl- ketoximino) silane or vinyl tris (methyl-ethyl-ketoximino) silane; paragraph [0026)).
 Regarding claim 42, Wiedemann discloses the method of claim 31, wherein at least one of the first coating composition or the second coating composition comprises filler comprising at least one of fumed silica, glass fiber, mica, wollastonite, kaolin, or phylosilicates (examples of filler include reinforcing agents such as glass fiber, mica, wollastonite, kaoline, and other phylsosilicates; paragraphs [0028)).
 Regarding claim 143, Wiedemann discloses the method of claim 31, wherein at ieast one of the first coating composition or the second coating composition further comprises at least one of a catalyst or a solvent (fluid handling parts may be used with water; paragraphs [0017, 0070-0072}).
Regarding claim 44, Wiedemann discloses the method of claim 31, wherein the oilfteld fluid comprises at least one of water, proppants, or thickening agents (fluid handling parts may be used with water; paragraphs (0017, 0070- 0072)).
Regarding claim 45, Wiedemann discloses the method of claim 31, wherein: at least one of the first coating composition or the second coating composition comprises trifunctional silane, silanol, and filler (initial and subsequent layers of coating compositions of a trifunctional silane, a silanol fluid, and a filler; paragraphs [0025, 0065)); the trifunctional silane comprises from about 0.01 wt.% to about 20 wt.% of the at least one of the first coating composition or the second coating composition on the basis of non-solvent components (the trifunctional silane is about 0.01 to about 20 wt% of the coating compositions on the basis of non-solvent components; table 1; paragraphs [0032, 0065)); the sitanol comprises from about 40 wt.% to about 99 wt.% ofthe at least one of the first coating composition or the second coating composition on the basis of non-solvent components (the silanol is about 40 to about 99 wt% of the coating compositions on the basis of non-solvent components; table 1; paragraphs [0032, 0065)); the filler comprises from about 0.01 wt.% to about 25 wt.% of the at least one of the first coating composition or the second coating composition on the basis of non-solvent components (the filler is about 0.01 to about 25 wt% of the coating compositions on the basis of non-solvent components; table 1; paragraphs [0032, 0065)); and one or more of the trifunctional silane, the silanol, or the filler are configured to cure and form ethyl T-resin units (the trifunctional silane can be ethyl triacetoxysilane (Ethy!-T) which reacts with silanol to cure and form the resin using ethyl triacetoxysilane as the base unit having three functional sites to bond; paragraphs [0026, 0053-0054}), each of the ethyl T-resin units forming two or more bonds with one or more of other ethyl T-resin units, silanol fluid, fillers, or pigments (the trifunctional silane can be ethyl triacetoxysilane which reacts with silanol to cure and form the resin having three functional sites to bond and form chains with the silanol, filler or pigment; paragraphs [0026], [0053-0054].
Regarding claim 46, Wiedemann discloses method for providing an elastic coating on a surface of an oilfield operational component configured to be exposed to a flow of an oilfield fluid (a flexible silicone erosion resistant coating for a fluid-handling part such as pumps, turbines, and manifolds and suitable for use with water (oilfield fluid); abstract; paragraphs [0017, 0019, 0050, 0076)), the method comprising: applying a primer composition to an oilfield operational component configured to be exposed to a flow of an oilfield fluid, the primer composition comprising epoxy (an epoxy primer is applied to the surface of the fluid handling part such as a turbine or pump which may be exposed to the flow of water; paragraphs [0057, 0070, 0076)); at least partially curing the primer composition to obtain a primer layer having a dry film thickness ranging from about 20 micrometers to about 100 micrometers (after applying, the primer is allowed to at least partially cure, and the primer is applied to have a dry film thickness, i.e., a thickness after evaporation of solvent and after cure, of from about 20 micrometers to about 80 micrometers (paragraphs [0063]); applying a first coating composition to the primer layer, the first coating composition comprising at least one of trifunctiona! silane, silanol, or filler (coating compositions of a trifunctional silane, a silanol! fluid, and a filler are applied to the primer layer after curing; paragraphs (0025, 0057, 0063, 0065)}); at least partially curing the first coating composition to obtain a first coating layer having a dry film thickness ranging from about 100 micrometers to about 250 micrometers (an initial layer of the coating composition of about 70-100 microns is allowed to essentially fully cure; paragraphs (0065]); applying at least one additional coating composition to the first coating layer (after the initial layer of the coating is allowed to essentially fully cure, subsequent layers may be applied; paragraphs [0025, 0065), the at least one additional coating composition comprising at least one of trifunctional silane, silanol, or filler (subsequent layers of coating compositions of a trifunctional silane, a silanol fluid, and a filler are applied to the initial layer; paragraphs [0025, 0065)); and at least partially curing the at least one additional coating composition to obtain at least additional coating layer (subsequent layers may be applied and cured; paragraphs (0025, 0065/), the total dry film thickness of the first coating layer and the at least one additional coating layer ranging from about 500 micrometers to about 1000 micrometers (subsequent layers may be applied and cured with a dry film thickness of up to about 500 microns, for a total film thickness of about 200-600 microns; paragraphs [0025, 0065)), and at least one of the primer layer, the first coating layer, or the at least one additional coating layer being configured to reduce damage to the oilfield operational component from flow of an oilfield fluid (a coating composition can be applied to and cured on the surface of a fluid handling part to create an erosion resistant fluid-handling part; paragraphs [0018-0019]), such that the oilfield operational component exhibits a comparison factor indicative of an increased resistance to wear greater than about 2..
Regarding claim 47, Wiedemann discloses the method of claim 46, wherein the first coating composition and the at least one additional coating composition are substantially the same (subsequent layers to an initial layer may be applied to create a larger layer of the coating composition; paragraphs [0025, 0065)).
Regarding claim 48, Wiedemann discloses the method of claim 46, wherein applying the at least one additional coating composition comprises applying a second coating composition (subsequent layers of coating compositions are applied to the first subsequent layer, paragraphs {0025, 0065)), and at least partially curing the at least one additional coating composition comprises at least partially curing the second coating composition to obtain a second coating layer having a dry film thickness ranging from about 100 micrometers to about 250 micrometers (subsequent layers may be applied and cured with a dry film thickness of up to about 500 microns, for a total film thickness of about 200-3000 microns; paragraphs (0025, 0065]), such that the oilfield operational component exhibits a comparison factor indicative of an increased resistance to wear ranging from about 2 to about 3.0 (the coatings exhibit much better erosion resistance than uncoated.
Regarding claim 49, Wiedemann discloses the method of claim 48, wherein applying the at least one additional coating composition further comprises applying a third coating composition (subsequent layers of coating compositions are applied to the first subsequent layer; paragraphs [0025, 0065)), and at least partially curing the at least one additional coating composition further comprises at least partially curing the third coating composition to obtain a third coating layer having a dry film thickness ranging from about 100 micrometers to about 250 micrometers (subsequent layers may be applied and cured with a dry film thickness of up to about 500 microns, for a total film thickness of about 200-3000 microns; paragraphs [0025, 0065)]), such that the oilfield operational component exhibits a comparison factor indicative of an increased resistance to wear ranging from about 2 to about 30.
Regarding claim 50, Wiedemann discloses the method of claim 49, wherein at least two of the first coating composition, the second coating composition, or the third coating composition are substantially the same (subsequent layers to an initial layer may be applied to create a larger layer of the coating composition; paragraphs [0025, 0065)).
Regarding claim 51, Wiedemann discloses the method of claim 46, wherein the primer composition comprises at least one of an aliphatic amine, epichlorohydrin, bisphenol, silane adhesion promoter, trimethoxysilane, triethoxysilane, or glycidoxypropyl trimethoxysilane (the primer composition includes an aliphatic amine, an epoxy blend such as epichlorohydrin and a bisphenol, and a silane adhesion promoter such as trimethoxysilane, a triethoxysilane, or 3- glycidoxypropyltrimethoxysilane; paragraphs [0057)).
Regarding claim 52, Wiedemann discloses the method of claim 46, wherein at least one of the first coating composition or the at least one additional coating composition comprises trifunctional silane comprising at least one of an acetoxy silane, a ketoximino silane, an enoxy silane, an amine silane, an alkoxy silane, or alkenyl silane, ethyl triacetoxysilane, vinyt triacetoxysilane, methyl tris(methy!-ethyl-ketoximino) silane, or vinyl tris (methyl-ethyl-ketoximino) silane (The trifunctional silane of the coating composition can be an acetoxy silane, a ketoximino silane, an enoxy silane, an amine silane, an alkoxy silane, an alkeny/ silane ethyl triacetoxysilane, vinyl triacetoxysilane, methyl tris (methyl-ethyl-ketoximino) silane or vinyl tris (methyl-ethyl- ketoximino) silane; paragraphs (0026).
Regarding claim 53, Wiedemann discloses the method of claim 46, wherein at least one of the first coating composition or the at least one additional coating composition comprises filler comprising at least one of fumed silica, glass fiber, mica, wollastonite, kaolin, or phylosilicates (examples of filler include reinforcing agents such as glass fiber, mica, wollastonite, kaoline, and other phylsosilicates; paragraph [0028)]).
Regarding claim 54, Wiedemann discloses the method of claim 46, wherein at least one of the first coating composition or the at least one additional coating composition further comprises at least one of a catalyst or a solvent (fluid handling parts may be used with water; paragraphs (0017, 0070- 0072)).
 As for claim 55, Wiedemann discloses the method of claim 46, wherein the oilfield fluid comprises at least one of water, proppants, or thickening agents (fluid handling parts may be used with water; paragraphs (0017, 0070- 0072)).
 Regarding claim 56, Wiedemann discloses the method of claim 46, wherein: at least one of the first coating composition or the at least one additional coating composition comprises trifunctional silane, silanol, and filler (initial and subsequent layers of coating compositions of a trifunctionai silane, a silanol fluid, and a filler; paragraphs [0025, 0065)); the trifunctional silane comprises from about 0.01 wt.% to about 20 wt.% of the at least one of the first coating composition or the at least one additional coating composition on the basis of non-solvent components (the trifunctional sitane is about 0.01 to about 20 wt% of the coating compositions on the basis of non- solvent components; table 1; paragraphs [0032, 0065]); the silanol! comprises from about 40 wt.% to about 99 wt.% of the at least one of the first coating composition or the at least one additional coating composition on the basis of non-solvent components (the silanol is about 40 to about 99 wt% of the coating compositions on the basis of non- solvent components; table 1; paragraphs (0032, 0065)); and the filler comprises from about 0.01 wt.% to about 25 wt.% of the at least one of the first coating composition or the at least one additional coating composition on the basis of non-solvent components (the filler is about 0.01 to about 25 wt% of the coating compositions on the basis of non- solvent components; table 1; paragraphs [0032, 0065)).
Regarding claim 57, Wiedemann discloses the method of claim 46, wherein: one or more of the first coating composition or the at least one additional coating composition comprises trifunctional silane, silanol, and filler (initial and subsequent layers of coating compositions of a trifunctional silane, a silanol! fluid, and a filler; paragraphs [0025, 0065]); and one or more of the trifunctional silane, the silanol, or the filler are configured to cure and form ethyl T-resin units (the trifunctional silane can be ethy! triacetoxysilane (Ethyl-T) which reacts with silanol to cure and form the resin using ethyl triacetoxysilane as the base unit having three functional sites to bond; paragraphs [0026, 0053-0054)), each of the ethyl! T-resin units forming two or more bonds with one or more of other ethyl T-resin units, silanol, fillers, or pigments (the trifunctional silane can be ethyl triacetoxysilane which reacts with silanol to cure and form the resin having three functional sites to bond and form chains with the silanol, filler or pigment; paragraphs [0026, 0053-0054)).
Regarding claim 58, Wiedemann discloses the method of claim 57, wherein the one or more of the first coating composition or the at least one additional coating composition comprises an amount of ethyl T-resin units ranging from about 1.5 wt% to about 5.0 wt% of the one or more of the first coating composition or the at least one additional coating composition on the basis of non-solvent components (the trifunctional silane can be ethyl triacetoxysilane (Ethyl-T) which reacts with silanol to cure and form the resin using ethyl triacetoxysilane as the base unit and may be 2 to about 72 wt% on the basis of non-solvent components ; table 7, paragraphs {0026, 0044, 0053-0054).
 Regarding claim 59, Wiedemann discloses the method of claim 16, wherein one or more of the first coating composition or the at least one additional coating composition comprises trifunctional silane, silanol, filler (initial and subsequent layers of coating compositions of atrifunctional silane, a silanol fluid, and a filler; paragraphs [0025, 0065]), and blue pigment (the coating may include a pigment other than black; Application/Control Number: 17/225,743 Page 15 Art Unit: 1762 tables 2; paragraphs (0033, 0086)), the blue pigment in an amount ranging from about 1.0 wt% to about 5.0 wt% of the one or more of the first coating composition or the at least one additional coating composition on the basis of non-solvent components (the coating may include a pigment whose weight range is between about 0.01 to about 10 wt% on the basis of non-solvent components, and may be otherthan black; tables 2; paragraphs [0033, 0086].
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wiedermann et al, US 2005/0019589.
Regarding claim 32, Wiedemann discloses the method of claim 31, however, Wiedemann fails to disclose wherein the comparison factor is indicative of a first amount of time during which a portion of the coating wears to a first depth divided by a second amount of time during which a portion of the oilfield operational! component without the coating wears to a second depth equal to the first depth. However, Wiedemann discloses wherein the comparison factor is indicative of a first amount of mass a portion of the coating wears to during a first time divided by a second amount of mass a portion of the fluid handling component body without the coating wears to during a second time (tables 12 and 13; paragraphs [0080-0083)). Furthermore, Wiedemann discloses example coating compositions B-F identical to those tested compositions within the present application (table 13 and 14; paragraphs [0084-0085]). As such, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included wherein the comparison factor is indicative of a first amount of time during which a portion of the coating wears to a first depth divided by a second amount of time during which a portion of the fluid handling component body without the coating wears to a second depth equal to the first depth, in order to gain the advantages of more easily understood metric of erosion, and because Wiedemann demonstrates possession of compositions B-F, identical to compositions B-F presented within the present application within Table 2 and tested within Table 3 to demonstrate their comparison factor, as such claim 2 merely describes an inherit property of compositions B-F whose structure was already known within the art.
Claim 60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wiedemann in view of US 2010/0028690 A1 to Parks.
Regarding claim 60, Wiedemann discloses the method of claim 46, wherein one or more of the first coating composition or the at least one additional coating composition comprises trifunctional silane, silanol, filler (initial and subsequent layers of coating compositions of a trifunctional silane, a silanol fluid, and a filler; paragraphs (0025, 0065)), and a pigment in an amount ranging from about 0.50 wt% to about 0.90 wt% of the one or more of the first coating composition or the at least one additional coating composition on the basis of non-solvent components (the coating may include a pigment whose weight range is between about 0.01 to about 10 wt%, and may be other than black; tables 2; paragraphs (0033, 0086]). However, Wiedemann fails to disclose wherein one or more of the first coating composition or the at least one additional coating composition comprises titanium dioxide and the titanium dioxide in an amount ranging from about 0.50 wt% to about 0.90 w%% of the one or more of the first coating composition or the at least one additional coating composition on the basis of non- solvent components. However, Parks discloses wherein coating composition comprises pigment and titanium dioxide (one or more pigments such as titanium dioxide may be added in amount less than 1% or less than 0.5% paragraphs [0173]) and the titanium dioxide in an amount ranging from about 0.50 wt% to about 0.90 w%% of the one or more of the first coating composition or the at least one additional coating composition on the basis of non-solvent components (pigments such as titanium dioxide may be added in amount less than 1% or less than 0.5% paragraphs [0173]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Wiedemann to provide wherein one or more of the first coating composition or the at least one additional coating composition comprises titanium dioxide and the titanium dioxide in an amount ranging from about 0.50 wt% to about 0.90 w%™% of the one or more of the first coating composition or the at least one additional coating composition on the basis of non-solvent components, as taught by Parks, in order to provide the advantage of a strong reflective white pigment well known in the art to produce a strong reflection in IR (Parks, paragraphs [0173]), and because Wiedemann already discloses pigments in the range of 0.01 to about 10 wt%, and may be other than black (Wiedemann, tables 2; paragraphs [0033, 0086)}).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J CAIN whose telephone number is (571)272-1118. The examiner can normally be reached 10:00 AM to 9:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwen Blackwell can be reached on 571-272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD J CAIN/Primary Examiner, Art Unit 1762